             Case: 3:19-cv-00399-slc Document #: 4 Filed: 08/16/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

JAMES GOODMAN AND DOMINIC                           ) Case No.: 19-cv-399
SCHROEDER, Individually and on Behalf of All        )
Others Similarly Situated,                          ) NOTICE OF DISMISSAL WITH
                                                    ) PREJUDICE
                                                    )
               Plaintiffs,                          )
       vs.                                          )
                                                    )
RESTAURANT DEPOT, LLC, AND JETRO                    )
                                                    )
HOLDINGS LLC,                                       )
                                                    )
               Defendants.                          )

       THE PLAINTIFFS, James Goodman and Dominic Schroeder, by counsel, Ademi & O’Reilly

LLP, hereby give notice pursuant to Rule 41 of the Federal Rules of Civil Procedure that this action is

dismissed with prejudice and without costs to either party. No class has been certified in this case,

and therefore Rule 23(e) of the Federal Rules of Civil Procedure does not apply. Further, the

Defendants, Restaurant Depot, LLC, and Jetro Holdings, LLC, have not served an answer or motion

for summary judgment, and therefore, dismissal does not require a court order, pursuant to Rule

41(a)(1) of the Federal Rules of Civil Procedure.


Dated this 16th day of August 2019.           By:       s/ Mark A. Eldridge
                                                        Mark A. Eldridge (SBN: 1089944)
                                                        ADEMI & O’REILLY, LLP
                                                        3620 East Layton Avenue
                                                        Cudahy, WI 53110
                                                        meldridge@ademilaw.com
                                                        tel (414) 482-8000
                                                        fax (414) 482-8001




                                                    1
